NO. 07-01-0116-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    MARCH 21, 2002

                          ______________________________


                       JIMMIE P. SETTLER, ET AL., APPELLANT

                                            V.

               LUBBOCK CENTRAL APPRAISAL DISTRICT, APPELLEE


                        _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 90-728-964; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant Jimmie P. Settler, et al., proceeding pro se, filed a notice of appeal from

the trial court’s judgment that Lubbock Central Appraisal District recover delinquent taxes.

Both the clerk’s record and reporter’s record have been filed. By letter dated November

15, 2001, this Court notified Settler that the brief was past due and that failure to

reasonably explain the reasons therefor could result in dismissal. On November 27, 2001,

appellant’s brief was received. However, it did not comply with the requirement of the
Texas Rules of Appellate Procedure. This prompted the Court to return the brief unfiled

and direct Settler to file a brief in compliance with the rules within 25 days of November 30,

2001. Settler did not respond and the brief remains outstanding.


       Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

38.8(a)(1) and 42.3(b) and (c).


                                           Don H. Reavis
                                             Justice



Do not publish.




                                              2